Citation Nr: 0612025	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  98-13 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for residuals of 
gunshot wound with chip fracture of the left lower tibia, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1964 to March 
1967.  His decorations include the Purple Heart Medal. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in May 1998 
and July 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts.  This issue 
was most  remanded by the Board in September 2003 for 
additional development.  

When this matter was again before the Board in May 2005, the 
Board denied the veteran's claim to an increased evaluation 
for residuals of a gunshot wound with chip fracture of the 
left lower tibia.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which in a January 2006 order, granted the parties' 
joint motion for remand, vacating the Board's decision and 
remanding the case for compliance with the terms of the joint 
motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the record, the Board finds that 
this matter must be remanded for additional development and 
adjudication.

In a January 2006 Order, the Court granted a joint motion 
between VA and the veteran in which the parties agreed that 
the Board's decision of May 2005 had not considered whether 
the veteran's gunshot wound to the left ankle region involved 
more than one muscle group, or whether the veteran is 
entitled to a separate rating for a left foot disability.  

Consistent with the January 2006 Court Order, the Board finds 
that this matter must be remanded in order that the veteran 
may be scheduled for a VA examination to determine if more 
than one muscle group is affected by the veteran's residuals 
of gunshot wound with chip fracture of the left lower tibia, 
and whether the veteran has additional left lower extremity 
disabilities, to include any left foot disabilities, in 
addition to his service-connected residuals of gunshot wound.   

Prior to conducting a new examination, the RO must associate 
with the claims folder the outstanding records of the 
veteran's treatment for his condition.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c).  In this regard, the Board 
observes that the veteran has received treatment at the 
Boston, Massachusetts, VA Medical Center.  The RO should 
update the veteran's claims file to include records from this 
facility dated from January 2005 to the present.  In this 
regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him recently for his service-
connected disability.  This should 
specifically include medical and 
treatment records from the Boston, 
Massachusetts, VA Medical Center, dated 
from January 2005 to the present.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent, and severity of the 
veteran's service-connected gunshot wound 
to the left ankle region.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner is 
asked to determine the current level of 
impairment due to the residuals of the 
service-connected gunshot wound.  The 
examiner is also asked to determine if 
more than one muscle group is affected by 
the veteran's residuals of gunshot wound 
with chip fracture of the left lower 
tibia, and whether the veteran has 
additional left lower extremity 
disabilities, to include any left foot 
disabilities, in addition to his service-
connected residuals of gunshot wound.  
With respect to any additional left foot 
disabilities identified by the examiner, 
the examiner should offer an opinion 
regarding whether it is at least as 
likely as not that such disabilities were 
caused by or had their onset during 
service, or if arthritis is diagnosed, 
within one year of service, or whether 
any such disabilities are secondary to 
the veteran's service-connected gunshot 
wound.  In addition, the examiner should 
also: 

a.  identify the muscle group or 
groups involved in each injury and 
whether there is any intermuscular 
or other scarring, including their 
dimensions, depth, and a 
description of any scar tenderness, 
ulceration, and adhesion.

b.  with respect to each gunshot 
wound, please indicate whether the 
injury was:

(i)	a simple wound of the muscle 
without debridement or 
infection, manifested by 
minimal scar, no evidence of 
fascial defect, no impairment 
of function or metallic 
fragments retained in muscle 
tissue, 
(ii)	a through and through or deep 
penetrating wound of short 
track from a single bullet, 
small shell or shrapnel 
fragment, without explosive 
effect of high velocity 
missile, residuals of 
debridement, or prolonged 
infection, manifested by 
entrance and (if present) exit 
scars, small or linear, 
indicating short track of 
missile through muscle tissue, 
some loss of deep fascia or 
muscle substance or impairment 
of muscle tonus and loss of 
power or lowered threshold of 
fatigue when compared to the 
sound side, 
(iii)	a through and through deep 
penetrating wound by small 
high velocity missile or large 
low-velocity missile, with 
debridement, prolonged 
infection, or sloughing of 
soft parts, and intermuscular 
scarring, manifested by 
entrance and (if present) exit 
scars, small or linear, 
indicating track of missile 
through one or more muscle 
groups, indications on 
palpation of loss of deep 
fascia, muscle substance, or 
normal firm resistance of 
muscle compared to the sound 
side, and tests of strength 
and endurance compared with 
the sound side demonstrating 
positive evidence of 
impairment, 
(iv)	a through and through or deep 
penetrating wound due to high-
velocity missile or large or 
multiple low velocity 
missiles, or with shattering 
bone fracture or open 
comminuted fracture with 
extensive debridement, 
prolonged infection, or 
sloughing of soft parts, and 
intermuscular binding and 
scarring, manifested by 
ragged, depressed and adherent 
scars indicating wide damage 
to muscle groups in missile 
track, palpation showing loss 
of deep fascia or muscle 
substance, or soft flabby 
muscles of wound area, muscles 
that swell and harden 
abnormally in contraction, 
tests of strength, endurance 
or coordinated movements 
compared with the 
corresponding muscles of the 
uninjured side indicating 
severe impairment of function; 
(v)	also please note if present:  
x-ray evidence of minute 
multiple scattered foreign 
bodies, adhesion of scar to 
bone, diminished muscle 
excitability, visible or 
measurable atrophy, adaptive 
contraction of an opposing 
muscle group, atrophy of 
muscle groups not in the track 
of the missile, and induration 
or atrophy of an entire muscle 
following simple piercing by a 
projectile.

c.  describe range of motion of the 
left lower tibia, depending on the 
muscle group or groups involved, 
and indicate evidence of pain on 
motion, muscle weakness or 
fatigability or incoordination, and 
to what extent, the veteran 
experiences functional loss during 
flare-ups of pain and/or weakness.  
To the extent possible, the 
examiner should express such 
functional loss in terms of 
additional degrees of limited 
motion of the hip or knee, if 
applicable.   

d.  with respect to any scars 
present : (i) are the veteran's 
scars (A) superficial, poorly 
nourished, with repeated ulceration, 
and/or (B) superficial, tender and 
painful on objective demonstration?  
(ii) are the veteran's scars deep 
(e.g., associated with underlying 
tissue damage)? (iii) do the scars 
cause limitation of motion?  (iv) 
are the scars superficial (e.g., not 
associated with underlying soft 
tissue damage) and unstable (e.g., 
where there is frequent loss of 
covering of skin over the scar)?  
(v) are the scars superficial (e.g., 
not associated with underlying soft 
tissue damage) and painful on 
examination?  (vi) estimate the area 
or areas covered by the scars in 
square inches and square 
centimeters.  (vii)  do the 
veteran's scars cause limitation of 
function of the affected part?

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
veteran's claim.  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.  
If a determination remains adverse to the 
veteran, the veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





